Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)

Samuel T. Houston, M.D., ) Date: February 22, 2010
)
Petitioner, )
)

-V.- ) Docket No. C-10-69
) Decision No. CR2071
Centers for Medicare & Medicaid )
Services. )
)
DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
revoke the provider enrollment of Petitioner, Samuel T. Houston, M.D.

I. Background

Petitioner is a physician. CMS, through its intermediary, Pinnacle Business Solutions
(Pinnacle), determined to revoke Petitioner’s enrollment as a participating Medicare
provider. CMS revoked Petitioner’s participation because it determined that his license
to practice medicine was suspended. Petitioner requested reconsideration of CMS’s
determination and that was eventually denied. Then, he requested a hearing and the case
was assigned to me for a hearing and a decision.

Both CMS and Petitioner have moved for summary disposition of this case. In support of
its motion CMS filed 10 proposed exhibits which it identified as CMS Ex. 1 —- CMS Ex.
10. Petitioner filed five proposed exhibits which he identified as P. Ex. 1 — P Ex. 5. I
receive the parties’ proposed exhibits into the record.
IL. Issue, findings of fact and conclusions of law
A. Issue

The issue in this case is whether a basis exists for CMS to revoke Petitioner’s enrollment
as a participating provider in Medicare.

B. Findings of fact and conclusions of law
I make the following findings of fact and conclusions of law (Findings).
1. A basis exists for CMS to revoke Petitioner’s enrollment in Medicare.

There is no dispute that Petitioner’s license to practice medicine in the State of Arkansas
was suspended effective December 5, 2008. See CMS Ex. 1, at 2. CMS determined to
revoke Petitioner’s enrollment as a participating Medicare provider based on that
suspension and also based on its determination that Petitioner failed to report timely to
CMS that his license had been suspended.

The undisputed facts establish that CMS was authorized to revoke Petitioner’s enrollment
because they show that Petitioner ceased to comply with enrollment requirements as the
consequence of the suspension of his license to practice medicine. CMS may revoke the
billing privileges (enrollment) of a participating Medicare provider for noncompliance
with Medicare enrollment requirements. 42 C.F.R. § 424.535(a)(1). Such
noncompliance includes suspension or revocation of a physician’s license to practice
medicine. Medicare will pay for a physician’s services to its beneficiaries only where the
physician is licensed to practice medicine in the State where he is providing them. 42
C.F.R. § 410.20(b). Thus, a physician who has had his license to practice suspended or
revoked, such as Petitioner, is by definition unqualified to provide services to Medicare
beneficiaries and, as a consequence, not in compliance with Medicare enrollment
requirements.

An additional ground exists for revoking Petitioner’s enrollment. Regulations require a
participating physician to report to Medicare within 90 days any changes to information
that was furnished on his or her enrollment application. 42 C.F.R. § 424.520(b) (2008).
Failure by a physician to do so is a basis for revocation of his or her Medicare enrollment.
Id. Petitioner failed timely to report to Medicare the fact of his license suspension.

2. Petitioner was not denied due process

Petitioner asserts that CMS denied him due process because it failed to apprise him of the
reasons for revoking his Medicare enrollment. He argues from this asserted failure of
notice that CMS’s determination to revoke his enrollment is invalid. I find this argument
to be without merit.

Petitioner argues that the notice that Pinnacle sent to him informing him of the enrollment
revocation was defective in that it failed to state a reason for Pinnacle’s (and CMS’s)
action. See CMS Ex. 2. Petitioner reasons that this notice shortcoming invalidates all
actions taken by CMS including the determination to revoke Petitioner’s enrollment.

I disagree. It is true, as Petitioner contends, that the notice that Pinnacle sent to him cites
only the regulatory basis for revoking Petitioner’s enrollment without explaining why the
cited regulations applied to his case. That was a defect. But, the defect was not
prejudicial in this case because CMS subsequently provided Petitioner with ample notice
of the reasons for revoking his enrollment and I gave Petitioner the opportunity to defend
himself against CMS’s determination. My decision in this case is not an appellate review
of CMS’s actions, it is de novo. In its brief supporting the revocation CMS gave
Petitioner a detailed statement of why CMS had determined to revoke his enrollment and
l afforded Petitioner the opportunity to respond to that determination, both with evidence
and with argument that I received de novo. Consequently, Petitioner has not been
prejudiced in any respect.

Petitioner argues additionally that Pinnacle incorrectly asserted that he was obliged to
report a change in his enrollment application within 30 days as opposed to the 90-day
reporting period that is stated at 42 C.F.R. § 424.520(b) (2008). But, Petitioner suffered
no harm even assuming that assertion to be correct. Whatever standard Pinnacle may
ave applied is irrelevant because I judge Petitioner only on the basis of whether he
complied with the 90-day reporting requirement.

Petitioner asserts that he was “informed” that notice was provided to all third party
payors of his suspension and he presumes that notice included a notice to CMS.
Petitioner’s brief at 8-9. But, Petitioner has provided no facts showing that he actually
provided such notice. He has not offered, for example, any copies of correspondence
between him and CMS or Pinnacle establishing that he gave CMS the required
information within 90 days.

Petitioner also argues that his failure to give CMS notice is irrelevant because CMS, in
fact, knew that his license to practice medicine had been suspended and that CMS
became aware of that within 90 days. However, the fact that CMS may have learned
about the suspension from a source other than Petitioner did not relieve Petitioner of his

duty to inform CMS of the change in his circumstances. He was explicitly required to
inform CMS and his failure to do so is a basis for revocation of his enrollment even if
CMS may have learned about the license suspension from another source.

Finally, Petitioner seems to argue that CMS may not prevail here unless it is established
that Petitioner’s license was suspended and that he failed to inform CMS of that fact
within 90 days. That is not so. License suspension and failure to inform CMS of a
change in circumstances are independent grounds for revocation of enrollment. Either
basis, standing alone, is sufficient authority for CMS to revoke Petitioner’s enrollment.
Thus, CMS may revoke Petitioner’s enrollment based on the suspension of his license to
practice medicine even if Petitioner gave timely notice to CMS of that suspension.

/s/
Steven T. Kessel
Administrative Law Judge

